Case: 12-10541    Date Filed: 10/10/2012   Page: 1 of 2

                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-10541
                           Non-Argument Calendar
                         ________________________

                          Agency No. A099-105-917




PETRA TOBIAS,

                                                                       Petitioner,

                                versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                              (October 10, 2012)

Before BARKETT, PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

     Petra Tobias seeks review of the BIA’s decision to dismiss her motion to
               Case: 12-10541     Date Filed: 10/10/2012    Page: 2 of 2

reconsider as procedurally barred. She argues that given the circumstances of this

case, there is no procedural bar on multiple motions to reconsider.

      We review the BIA’s denial of a motion to reconsider for abuse of

discretion. Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). An

exercise of administrative discretion will not be upheld if it is arbitrary or

capricious. Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005). “A

party may file only one motion to reconsider any given decision and may not seek

reconsideration of a decision denying a previous motion to reconsider.” 8 C.F.R.

§ 1003.2(b)(2).

      On appeal, Tobias does not argue that she has not filed two motions to

reconsider, and any such argument is therefore abandoned. Carmichael v.

Kellogg, Brown & Root Serv., Inc., 572 F.3d 1271, 1293 (11th Cir. 2009). Agency

regulations state that only one motion to reconsider can be filed for any decision,

and a party may not request reconsideration of a motion to reconsider. 8 C.F.R.

§ 1003.2(b)(2). Because there is no argument that she does not have two motions

to reconsider, her present motion was her second motion to reconsider.

Accordingly, the BIA correctly denied it and did not act in an arbitrary or

capricious manner.

      PETITION DENIED.

                                           2